Title: To Benjamin Franklin from James Bowdoin, 21 December 1751
From: Bowdoin, James
To: Franklin, Benjamin


Sir
Boston December 21. 1751
The Experiments Mr. Kennersley has exhibited here, have been greatly pleasing to all sorts of people, that have seen them; and I hope by the time he returns to Philadelphia, his Tour this way will turn to good account. His Experiments are very curious, and I think, prove most effectually your doctrine of Electricity: that it is a real Element annexed to, and diffused among all bodies we are acquainted with; that it differs in nothing from Lightning, the Effects of both being Similar, and their properties, so far as they are known, the same &c. The remarkable Effect of Lightning on Iron lately discovered in giving it the magnetic virtue, and the same Effect produced on small needles by the electrical Fire is a further and convincing proof that they are both the same Element; but, which is very unaccountable, Mr. K— tells me it is necessary, to produce this effect, that the direction of the needle and the electrical Fire should be North and South, from either to the other; and that just so far as they deviate therefrom, the magnetic power in the needle is less; till their direction being at right angles with North and South, the effect intirely ceases. We made at Fanieul Hall, where Mr. K—’s apparatus is, several Experiments to give some small Needles the magnetic virtue, previously examining by putting them in water, on which they will be supported, whether or not they had any of that virtue; and I think we found all of them to have some small degree of it, their points turning to the north: we had nothing to do then but to invert the poles, which accordingly was done by sending thro’ them the charge of two large glass Jars; the Eye of the needle turning to the North, as the point before had done. That End of the Needle which the Fire is thrown upon, Mr. K. tells me, always points to the North. The electrical Fire passing thro’ the Air, has the same crooked direction as Lightning. This appearance I endeavour to account for thus. Air is an electric per se; therefore there must be a mutual repulsion between air, and the electrical Fire.
A Column or cylinder of Air having the diameter of it’s base equal to the diameter of the electrical spark, intervenes that part of the body which the spark is drawn from, and of the body it aims at. The Spark acts upon this column and is acted upon by it, more strongly than any other neighbouring portion of air. The column being thus acted upon, becomes more dense, and being more dense, repels the spark more strongly: its repellency being in proportion to its density. Having acquired, by being condensed, a degree of repellency greater than it’s natural it turns the spark out of it’s streight course; the neighbouring air, which must be less dense, and therefore has a smaller degree of repellency, giving it a more ready passage. The Spark having taken a new direction must now act on, or most strongly repel the column of air which lies in that direction, and consequently must condense that column in the same manner as the former, when the spark must again change it’s Course, which course will be repeatedly changed till the Spark reaches the body that attracted it.
To this account one objection occurs: that as air is very fluid and elastic, and so endeavours to diffuse itself equally, the supposed accumulated air within the column aforesaid would be immediately diffused among the contiguous air, and circulate to fill the space it was driven from, and consequently that the said column, on the greater density of which the phaenomenon is supposed to depend, would not repel the Spark more strongly than the neighbouring air.
This might be an objection; if the electrical Fire was as sluggish and inactive as air. Air takes a sensible time to diffuse itself equally, as is manifest from winds which often blow for a considerable time together, from the same point, and with a velocity, even in the greatest Storms, not exceeding, as it is said, sixty miles an hour: but the electrical Fire seems propagated instantaneously taking up no perceptible time in going very great distances: it must be then an inconceivably short time in it’s progress from an electrified to an unelectrified body, which, in the present case can be but a few inches apart: but this small portion of time is not sufficient for the elasticity of the air to exert itself, and therefore the column aforesaid must be in a denser state than it’s neighbouring air.
About the velocity of the electrical Fire more is said below, which perhaps may more fully obviate this objection. But, Let us have recourse to Experiments. Experiments will obviate all objections, or confound the Hypothesis. The electrical spark, if the foregoing be true, will pass thro’ a vacuum in a right line.
To try this, let a wire be fixed perpendicular on the plate of an air-pump, having a leaden ball on it’s upper end; let another wire passing thro’ the top of a receiver, have on each end a leaden ball; let the leaden balls within the receiver when put on the air-pump, be within two or three inches of each other; the receiver being exhausted, the spark given from a charged Phial to the upper wire, will pass thro’ rarified air nearly approaching to a vacuum, to the lower wire, and I suppose in a right line or nearly so: the small portion of air remaining in the Receiver which cannot be intirely exhausted may possibly cause it to deviate a little, but perhaps not sensibly, from a right line. The spark also might be made to pass thro’ air greatly condensed, which perhaps would give it a still more crooked direction. I have not had opportunity to make any Experiments of this Sort, not knowing of an air-pump nearer than Cambridge, but you can easily make them at your State House where there is one. If these Experiments answer I think the crooked direction of Lightning will be also accounted for.
With respect to your Letters on Electricity, it will be no new thing to you to be told, that they are very curious and entertaining; and by far the best and most rational that have been written on that subject. Your hypothesis in particular for explaining the phaenomena of Lightning, is very ingenious. That some clouds are highly charged with electrical Fire, and that their communicating it to those that have less, to Mountains and other Eminences, makes it visible and audible, when it is denominated Lightning and Thunder, is highly probable: but that the Sea, which you suppose the grand source of it, can collect it, I think admits of a doubt: for tho’ the sea be composed of salt and water, an electric per se, and non-electric; and tho’ the friction of electrics per se, and non-electrics will collect that Fire; yet it is only under certain circumstances, which water will not admit: for it seems necessary that the electrics per se and non-electrics rubbing one another, should be of such substances as will not adhere to, or incorporate with each other. Thus a glass or sulphur sphere turned in water, and so a friction between them, will not collect any fire; nor I suppose would a sphere of salt revolving in water; the water adhering to, or incorporating with those electrics per se, but granting that the friction between salt and water would collect the electric fire, that fire being so extremely subtil and active, would be immediately communicated either to those lower parts of the sea, from which it was drawn, and so only perform quick revolutions, or be communicated to the adjacent islands or continent, and so be diffused instantaneously thro’ the general mass of the Earth. I say instantaneously, for the greatest distances we can conceive within the limits of our globe, even that of the two most opposite points, it will take no sensible time in passing thro’ and therefore it seems a little difficult to conceive how there can be any accumulation of the electric fire upon the surface of the sea, or how the vapours arising from the sea should have a greater share of that fire than other vapours.
That the progress of the electrical fire is so amazingly swift, seems evident from an Experiment you yourself (not out of choice) made when two or three large glass jars were discharged thro’ your body. You neither heard the Crack, was sensible of the stroke, nor, which is more extraordinary, saw the light: which gave you just reason to conclude that it was swifter than sound, than animal sensation, and even light itself. Now light, as astronomers have demonstrated, is about six minutes passing from the Sun to the earth; a distance they say of more than eighty million miles. The greatest rectilinear distance within the compass of the Earth is about eight thousand miles, equal to it’s diameter. Supposing then that the velocity of the electrical Fire be the same as that of light, it will go thro’ a space equal to the Earth’s diameter in about 2/60 of one second of a minute. It seems inconceivable then that it should be accumulated upon the Sea in it’s present state, which, as it is a non electric, must give the fire an instantaneous passage to the neighbouring shores, and they convey it to the general mass of the earth. But such accumulation seems still more inconceivable when the electrical fire has but a few feet depth of water to penetrate, to return to the place from whence it is supposed to be collected. Your tho’ts on these remarks I shall receive with a great deal of pleasure. I take notice that in the printed copies of your Letters several things are wanting which are in the manuscript you sent me, particularly what relates to Mr. Watson.
I understand by your Son (whose good sense, and Gentlemanly Behaviour have recommended him to a considerable acquaintance) that you had writ, or was writing a paper on the Effects of the electrical fire on Loadstones, needles &c. which I would ask the favour of a copy of, as well as of any other papers on Electricity, written since I had the manuscript; for which I repeat my Obligations to you. I shall desire Mr. Mifflin (to whom please to make my Compliments) to pay the person you employ for transcribing them; who I presume has paid for the transcribing the former. I am with great Esteem Sir Your most obedient humble Servant
James Bowdoin
To Benjamin Franklin Esqr.
